Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page11of
                                                                             of27
                                                                                27



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         20-CV-20157-KMW

   MARLENE CUETO IGLESIAS and
   MIRIAM IGLESIAS ALVAREZ,

           Plaintiffs,
   v.

   PERNOD RICARD, Public Societe
   Anonyme,

          Defendant.
   ________________________________/


                                                   ORDER


           THIS MATTER is before the Court on Defendant Pernod Ricard S.A.’s Motion to Dismiss

   the First Amended Complaint under Fed. R. Civ. P. 12(B)(1), 12(B)(2), 12(B)(5) and 12(B)(6). [DE

   30]. Plaintiffs have filed a Response in Opposition [DE 33], and Defendant has filed a Reply [DE

   34], making this matter ripe for disposition. 1       For the following reasons, the Court grants

   Defendant’s Motion to Dismiss, in part, and grants Plaintiffs leave to file a Second Amended

   Complaint.

   I.      BACKGROUND

           Plaintiff Iglesias filed her initial complaint on January 14, 2020 alleging the Cuban

   Government forcefully confiscated Conac Cueto, C.I.A., (“Cueto”) a Cuban-based cognac

   producer and seller founded by her father, Fernando Tomas Cueto Sanchez. In her initial

   complaint, Plaintiff alleged that all Cueto’s assets, including intellectual property, were seized by




   1
     Defendant has also filed a Notice of Supplemental Authority [DE 37], which this Court has considered in
   ruling on this motion.
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page22of
                                                                             of27
                                                                                27



   the Cuban Government without compensation, merged into the Cuban Government Rum

   Company and eventually rebranded as Havana Club. [DE 1 at 4−6].

          Defendant filed a motion to dismiss the initial complaint on March 24, 2020, citing multiple

   grounds under Fed. R. Civ. P. 12(b). [DE 19]. Pursuant to Fed. R. Civ. P. 15(a)(1)(B), Plaintiffs2

   filed a First Amended Complaint on April 6, 2020. [DE 22]. Plaintiffs allege that the Cuban

   Government partnered with Defendant Pernod Ricard (“Pernod”) to distribute the Havana Club

   brand. [DE 22 at 6]. On April 20, 2020, Defendant filed the Motion to Dismiss the First Amended

   Complaint currently before the Court. [DE 30].

   II.    THE FIRST AMENDED COMPLAINT

          Plaintiffs claim damages pursuant to Title III of the LIBERTAD Act, 22 U.S.C. § 6082, and

   allege that Defendant trafficked in property owned by the Cueto family which was confiscated by

   the Cuban Government on or after January 1, 1959. [DE 22 at para. 39, 40]. The Subject Property

   is described as 100% interest in certain property of Conac Cueto, C.I.A., a Cuban company,

   originally located at Avenue 25 #5401, Almendares, Buena Vista, Havana, Cuba. [DE 22 at para.

   21]. Fernando Tomas Cueto Sanchez founded Conac Cueto in the early 1950’s. [DE 22 at para.

   23]. The property confiscated from Cueto included intellectual property, oak barrels, bottles,

   labels, corks, tasters, meters, and other assets the Company used in the production and sale of

   cognac. [DE 22 at para. 25].

          Plaintiffs allege that, from about 1993 until today, Defendant knowingly and intentionally

   commenced, conducted, promoted and distributed its Havana Club brand and line of products

   worldwide using the assets and intellectual property of the Subject Property without authorization

   of Plaintiffs. [DE 22 at para. 33]. Additionally, from about 1993 and for a least a year after,

   Defendant knowingly and intentionally participated in and profited from the communist Cuban



   2
     Plaintiff Miriam Iglesias Alvarez joined the amended complaint as the surviving spouse of Cueto’s
   deceased founder. [DE 22 at 5−6]. Both Plaintiffs became United States citizens on August 5, 1986 and
   are residents of Los Angeles County, California.

                                                    2
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page33of
                                                                             of27
                                                                                27



   Government’s possession of the Subject Property without the authorization of Plaintiffs. [DE 22

   at para. 34].

   III.    THE POSITIONS OF THE PARTIES

           Defendant Pernod moves to dismiss this matter on multiple grounds. Pernod first asserts

   that the Court lacks personal jurisdiction. Specifically, Pernod maintains that because it is a

   foreign corporation, Plaintiffs cannot establish general personal jurisdiction based on Pernod’s

   contacts with Florida or the contacts of Pernod’s Florida-based subsidiaries.              Pernod next

   contends that Plaintiffs cannot establish specific jurisdiction over it because Plaintiffs’ claims

   pertain to activity that occurred entirely outside of the United States. Pernod further argues that

   this Court lacks subject matter jurisdiction over this matter because Plaintiffs have failed to

   sufficiently allege that Pernod knowingly trafficked in property in which Plaintiffs have a claim, or

   that Plaintiffs have an interest in the property at issue. Finally, Pernod asserts that Plaintiffs failed

   to properly serve the Defendant.

           In support of these contentions, Pernod has submitted the Declaration of Antoine Brocas,

   the Group Corporate Affairs Director and Secretary of the Board at Pernod Ricard, S.A. [DE 30-

   1]. In the Declaration, Mr. Brocas, who states that he has been in his position since September

   2018 and is responsible for the organization of Pernod’s directors and the corporate governance

   of the group [DE 30-1 at para. 1], attests that Pernod’s Florida-based subsidiaries have separate

   corporate interests and distinct officers from Defendant Pernod.

           In response, Plaintiffs argue that Defendant’s Florida-based subsidiary, Pernod USA LLC,

   is the alter ego of Defendant Pernod. [DE 33 at 3, 6−9]. Plaintiffs contend that as such, their

   Florida contacts and activities may be imputed to Pernod and are sufficient to establish personal

   jurisdiction over the Defendant. Plaintiffs also contend that subject matter has been established:

   Plaintiffs have standing because they hold an interest in Cueto and were harmed by Defendant

   Pernod’s distribution of the Havana Club brand worldwide using Cueto property. Plaintiffs further

   contend that they have properly pled a cause of action under the Helms-Burton Act by alleging

                                                      3
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page44of
                                                                             of27
                                                                                27



   that the Defendant has knowingly trafficked in Plaintiffs’ property that was confiscated by the

   Cuban Government. Further, Plaintiffs dispute Defendant’s contention that Pernod was not

   properly served pursuant to the French Code of Civil Procedure and specifically point to the

   applicable Article under that Code to establish that service of process was proper. Finally,

   Plaintiffs request that if the Court agrees with Defendant’s arguments regarding jurisdiction,

   Plaintiffs be permitted to conduct brief discovery into the ties of Pernod Ricard USA LLC and

   Defendant. [DE 33 at 1−2].

   IV.     APPLICABLE LAW

           A.      Helms-Burton Act

           On March 12, 1996, Congress passed the Cuban Liberty and Democratic Solidarity

   (LIBERTAD) Act of 1996, 22 U.S.C. §§ 6021–6091, commonly referred to as the “Helms-Burton

   Act.” The Helms-Burton Act (“Act”) was intended “to strengthen international sanctions against

   the Castro government” and, “to protect United States nationals against confiscatory takings and

   the wrongful trafficking in property confiscated by the Castro regime.” 22 U.S.C. §§ 6022(2), (6).3

   Title III of the Act was designed to deter trafficking in wrongfully confiscated property by permitting

   United States nationals who were victims of the confiscations to be endowed with a judicial

   remedy in the courts of the United States that would deny traffickers any profits from economically

   exploiting wrongful seizures. § 6081(11); see also § 6082(a)(1)(A). Specifically, Title III provides,

   “any person that . . . traffics in property which was confiscated by the Cuban Government on or




   3
     Until recently, since the time that the Helms-Burton Act was passed, every President has invoked Title
   III’s waiver provision which prevented any person from seeking a remedy under that Title. See Odebrecht
   Const., Inc. v. Prasad, 876 F. Supp. 2d 1305, 1312 (S.D. Fla. 2012). On April 17, 2019, however, the U.S.
   Department of State announced that the federal government would no longer suspend Title III. See U.S.
   Department of State, Secretary of State Michael R. Pompeo’s Remarks to the Press (Apr. 17, 2019),
   https://www.state.gov/remarks-to-the-press-11/. As a result, on May 2, 2019, those claiming injury from
   property confiscated in Cuba were able to bring an action under Title III of the Act for the first time.



                                                      4
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page55of
                                                                             of27
                                                                                27



   after January 1, 1959, shall be liable to any United States national who owns the claim to such

   property for money damages.” § 6082(a)(1)(A).4

             Pursuant to 22 U.S.C. § 6083, one who alleges ownership of claims to confiscated

   property under the Act may submit a certification of a claim to ownership that has been made by

   the Foreign Claims Settlement Commission under title V of the International Claims Settlement

   Act of 1949 (22 U.S.C. § 1643, et seq.). This certification acts as “conclusive proof” of ownership

   of a claim in a civil action under the Act. § 6083(a)(1). For claims that have not been certified by

   the Foreign Claims Settlement Commission, “the court may appoint a special master, including

   the Foreign Claims Settlement Commission, to make determinations regarding the amount and

   ownership of the claim.” § 6083(a)(2).




   4
       The Act defines “Traffics” as follows:

         (A) As used in subchapter III, and except as provided in subparagraph (B), a person “traffics” in
             confiscated property if that person knowingly and intentionally—
                (i)  sells, transfers, distributes, dispenses, brokers, manages, or otherwise disposes of
                     confiscated property, or purchases, leases, receives, possesses, obtains control of,
                     manages, uses, or otherwise acquires or holds an interest in confiscated property,
               (ii)  engages in a commercial activity using or otherwise benefiting from confiscated property,
                     or
              (iii)  causes, directs, participates in, or profits from, trafficking (as described in clause (i) or (ii))
                     by another person, or otherwise engages in trafficking (as described in clause (i) or (ii))
                     through another person, without the authorization of any United States national who holds
                     a claim to the property.

   22 U.S.C. § 6023 (13)(A).

   Under the Act, “Property” is defined as:

         (A) The term “property” means any property (including patents, copyrights, trademarks, and any other
             form of intellectual property), whether real, personal, or mixed, and any present, future, or
             contingent right, security, or other interest therein, including any leasehold interest.
         (B) For purposes of subchapter III of this chapter, the term “property” does not include real property
             used for residential purposes unless, as of March 12, 1996—
                (i)  the claim to the property is held by a United States national and the claim has been certified
                     under title V of the International Claims Settlement Act of 1949; or
               (ii)  the property is occupied by an official of the Cuban Government or the ruling political party
                     in Cuba.

   22 U.S.C. § 6023 (12).

                                                             5
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page66of
                                                                             of27
                                                                                27



          B.      Motion to Dismiss Standard

          To survive a motion to dismiss, a complaint must include “enough facts to state a claim to

   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A “claim

   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

   556 U.S. 662, 678 (2009). In ruling on a motion to dismiss, the court must accept the factual

   allegations in the complaint as true and construe them in the light most favorable to the plaintiff.

   See Adinolfe v. United Techs. Corp., 768 F.3d 1161, 1169 (11th Cir. 2014).

   V.     ANALYSIS

          A.      Personal Jurisdiction

          “A court must dismiss an action against a defendant over which it has no personal

   jurisdiction.” Verizon Trademark Servs., LLC v. Producers, Inc., 810 F. Supp. 2d 1321, 1323−24

   (M.D. Fla. 2011). To withstand a motion to dismiss, the plaintiff must plead sufficient facts to

   establish a prima facie case of jurisdiction over the non-resident defendant. Virgin Health Corp.

   v. Virgin Enters. Ltd., 393 F. App’x 623, 625 (11th Cir. 2010). The district court must accept the

   facts alleged in the complaint as true, to the extent they are uncontroverted by the defendant’s

   affidavits. See Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286, 1291 (11th Cir. 2000). If the

   defendant sustains its burden of challenging the plaintiff’s allegations through affidavits or other

   competent evidence, the plaintiff must substantiate the jurisdictional allegations in the complaint

   by affidavits, testimony, or other evidence of its own. Future Tech. Today, Inc. v. OSF Healthcare

   Sys., 218 F.3d 1247, 1249 (11th Cir. 2000). Where the plaintiff’s complaint and supporting

   evidence conflict with the defendant’s affidavits, the court must construe all reasonable inferences

   in favor of the plaintiff. Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir.1990). Where the court’s

   jurisdiction has not been established, dismissal under Fed. R. Civ. P. 12(b)(2) is appropriate.

          When deciding the issue of personal jurisdiction, a court must conduct a two-part inquiry.

   See Future Tech. Today, Inc., 218 F.3d at 1249 (citing Sculptchair, Inc. v. Century Arts, Ltd., 94

                                                    6
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page77of
                                                                             of27
                                                                                27



   F.3d 623, 626 (11th Cir. 1996)). First, the court must determine whether the applicable state

   statute governing personal jurisdiction is satisfied. Id. Thereafter, if the requirements of the long-

   arm statute are satisfied, the court must inquire as to “whether sufficient minimum contacts exist

   between the defendants and the forum state so as to satisfy ‘traditional notions of fair play and

   substantial justice’ under the Due Process Clause of the Fourteenth Amendment.” Sculptchair,

   94 F.3d at 626 (quoting Int’l Shoe v. Washington, 326 U.S. 310, 316 (1945)). 5

           A federal court may exercise either of two forms of personal jurisdiction: general

   jurisdiction or specific jurisdiction. As the Supreme Court explained:

           [O]ur decisions have recognized two types of personal jurisdiction: “general”
           (sometimes called “all-purpose”) jurisdiction and “specific” (sometimes called
           “case-linked”) jurisdiction. “For an individual, the paradigm forum for the exercise
           of general jurisdiction is the individual’s domicile; for a corporation, it is an
           equivalent place, one in which the corporation is fairly regarded as at home.” A
           court with general jurisdiction may hear any claim against that defendant, even if
           all the incidents underlying the claim occurred in a different State. But “only a
           limited set of affiliations with a forum will render a defendant amenable to” general
           jurisdiction in that State.

           Specific jurisdiction is very different. In order for a state court to exercise specific
           jurisdiction, “the suit” must “aris[e] out of or relat[e] to the defendant’s contacts with
           the forum.” In other words, there must be “an affiliation between the forum and the
           underlying controversy, principally, [an] activity or an occurrence that takes place
           in the forum State and is therefore subject to the State’s regulation.” For this
           reason, “specific jurisdiction is confined to adjudication of issues deriving from, or
           connected with, the very controversy that establishes jurisdiction.”


   Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty. 137 S.Ct. 1773,

   1779–80 (2017) (citations omitted) (emphasis in original).




   5
     In Sculptchair, the Court examined the application of the Fourteenth Amendment’s Due Process Clause
   to the exercise of specific jurisdiction, but as explained in Oldfield, the “language and policy considerations
   of the Due Process Clauses of the Fifth and Fourteenth Amendments are virtually identical.” Oldfield, 558
   F.3d at 1219 n.25. Accordingly, for purposes of this Order, the Court assumes that the Fifth Amendment
   imposes the same restrictions on the exercise of personal jurisdiction by a federal court as does the
   Fourteenth Amendment.


                                                         7
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page88of
                                                                             of27
                                                                                27



           Florida’s long-arm statute “provides for both specific and general jurisdiction.” Louis

   Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1352 (11th Cir. 2013) (citing Fla. Stat.

   § 48.193(1)−(2)). Thus, Defendant may be subject to personal jurisdiction under Florida’s long-

   arm statute in two ways.      First, § 48.193(1)(a) lists acts that subject a defendant to specific

   personal jurisdiction—that is, jurisdiction over suits that arise out of or relate to a defendant’s

   contacts with Florida. Second, § 48.193(2) provides that Florida courts may exercise general

   personal jurisdiction—that is, jurisdiction over any claims against a defendant, whether or not they

   involve the defendant’s activities in Florida—if the defendant engages in “substantial and not

   isolated activity” in Florida. Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203 (11th Cir.

   2015). Florida law governs the extent of the long-arm statute. Accordingly, federal courts are

   required to construe the statute in accordance with rulings of the Florida Supreme Court, or if that

   Supreme Court has not ruled on the matter, Florida’s intermediate courts. Sculptchair, 94 F.3d

   at 627 (citing Cable/Home Commc’n Corp. v. Network Prods., 902 F.2d 829, 856 (11th Cir. 1990)).

           In this case, Plaintiffs fail to specify in the First Amended Complaint whether they seek to

   establish general or specific jurisdiction over the Defendant. Rather, Plaintiffs advance several

   broad allegations in their Response to the Motion to Dismiss regarding Defendant’s ties to the

   state of Florida and Defendant’s subsidiary’s ties to Florida. Consequently, the Court will examine

   whether Plaintiffs have sufficiently alleged either general or specific jurisdiction.

                   1.      General Jurisdiction

           Based on the allegations in the First Amended Complaint, Plaintiffs have failed to establish

   that this Court has general jurisdiction over the Defendant. Florida’s long-arm general jurisdiction

   statute provides, “[a] defendant who is engaged in substantial and not isolated activity within this

   state, whether such activity is wholly interstate, intrastate, or otherwise, is subject to the

   jurisdiction of the courts of this state, whether or not the claim arises from that activity.” Fla. Stat.

   § 48.193(2). “It is clear that a very high threshold must be met in order for general jurisdiction to

   be exercised over a nonresident defendant in Florida.” Pathman v. Grey Flannel Actions, Inc.,

                                                      8
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page99of
                                                                             of27
                                                                                27



   741 F. Supp. 2d 1318, 1323 (S.D. Fla. Oct. 1, 2010) (citing Helicopteros Nactionales de Colombia,

   S.A. v. Hall, 466 U.S. 408, 414 (1984)); see also Estate of Fraser v. Smith, 2007 WL 5007084, at

   *4−6 (S.D. Fla. Nov. 13, 2007) (holding that general jurisdiction in Florida could not be exercised

   over a foreign tour operator whose contact with Florida consisted of purchasing and taking

   delivery of boats; sending two shareholders to negotiate the purchase of the boats; advertising in

   local publications; running an interactive website conducting business; sending an employee to

   attend a five-month course; directing an employee to attend a trade show to promote its tours;

   and entering into commission agreements with Florida corporations and individuals). Here,

   Defendant’s contacts with the State of Florida alone are insufficient to establish general

   jurisdiction over the Defendant. Pernod is a French corporation organized under foreign law; its

   principal place of business is located at 12 Place des Etats-Unis, 75783 Paris Cedex 16, France.

   And while Pernod is a foreign publicly traded company that, through its subsidiaries (including but

   not limited to Pernod Ricard USA, LLC, a Delaware LLC), does business in the State of Florida,

   Pernod does not maintain a registered agent in the State of Florida. [DE 22 at para. 4].

          Plaintiffs assert that Pernod USA LLC’s activities within the State of Florida, meet the

   “substantial and not isolated activity within this state” requirement necessary to satisfy Florida’s

   general jurisdiction long-arm statute. Plaintiffs contend that those activities may be imputed to

   the Defendant Pernod because Pernod Ricard USA LLC is the alter ego of Pernod Ricard. [DE

   33 at 3, 6]. To support their alter-ego claim, Plaintiffs assert:

          1. Pernod Ricard USA, LLC is registered to transact business in Florida, but has a mailing

              address of PERNOD RICARD LEGAL DEPARTMENT, 250 Park Avenue, 17th Floor,

              New York, NY 10177;

          2. Pernod Ricard USA, LLC produces, imports and markets spirits and wines that it

              supplies throughout the United States;

          3. Pernod Ricard USA, LLC’s website has a link to Pernod Ricard Global, which redirects

              to Pernod Ricard of France, with the same logo as Pernod Ricard USA, LLC;

                                                      9
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page10
                                                                           10of
                                                                              of27
                                                                                 27



           4. 28% of Pernod Ricard’s overall sales come from the United States, and Pernod Ricard

               “touts” Pernod Ricard USA, LLC operation in its investment procurement material;

           5. Defendant Pernod assigns employees to work at Pernod Ricard USA, LLC, including

               the Finance Director and CFO of Pernod Ricard USA.

    [DE 33 at 6−8]. For the following reasons, the Court finds that these allegations are insufficient

    to support Plaintiffs’ alter-ego argument.

           Those who seek to pierce the corporate veil in Florida carry a “very heavy burden.” Gov’t

    of Aruba v. Sanchez, 216 F. Supp. 2d 1320, 1362 (S.D. Fla. 2002). Under Florida law, to pierce

    the corporate veil under an alter-ego theory, the plaintiff must establish “both that the corporation

    is a ‘mere instrumentality’ or alter ego of the defendant, and that the defendant engaged in

    ‘improper conduct’ in the formation or use of the corporation.” WH Smith, PLC v. Benages &

    Associates, Inc., 51 So.3d 577, 581 (Fla. Dist. Ct. App. 2010) (emphasis in original) (quoting

    Bellairs v. Mohrmann, 716 So.2d 320, 323 (Fla. 2d DCA 1998)). When plaintiffs fail to “meet their

    burden of proving that an alter-ego relationship was maintained for an improper purpose,” they

    cannot obtain personal jurisdiction over a defendant on the theory of alter ego. McFadden Ford,

    Inc. v. Mancuso ex rel. Mancuso, 766 So.2d 241, 243 (Fla. Dist. Ct. App. 2000); Hobbs v. Don

    Mealey Chevrolet, 642 So.2d 1149, 1156 (Fla. Dist. Ct. App. 1994) (“Without evidence that

    AFSLIC was formed or used for some illegal, fraudulent, or other unjust purpose, the mere fact of

    American Way Group’s and Warmus’s ownership and control of AFSLIC was insufficient to justify

    piercing AFSLIC’s corporate veil.”).

           However, at the motion to dismiss stage, a plaintiff need only allege facts which support a

    plausible basis for alter ego as a theory of liability. See Georgetown Trading Co., LLC v. Venturi

    Spirits, LLC, No. 14-62277-CV, 2015 WL 11197790, at *2 (S.D. Fla. Mar. 16, 2015) (finding

    allegations that the defendants directed and controlled the alleged alter ego, which were made

    only “on information and belief,” were sufficient to survive a motion to dismiss). To do so, a plaintiff

    must allege: (1) the shareholder dominated and controlled the corporation to such an extent that

                                                      10
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page11
                                                                           11of
                                                                              of27
                                                                                 27



    the corporation’s independent existence was in fact non-existent and the shareholders were in

    fact alter egos of the corporation; (2) the corporate form must have been used fraudulently or for

    an improper purpose; and, (3) the fraudulent or improper use of the corporate form caused injury

    to the claimant. Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1349 (11th Cir. 2011)

    (quoting Gasparini v. Pordomingo, 972 So.2d 1053, 1055 (Fl. Dist. Ct. App. 2008)). “It is not

    necessary that the party seeking to pierce the corporate veil [allege] all of the factors, but enough

    of the factors must exist to indicate the necessary degree of control by one company over the

    other to constitute an alter ego relationship.” Eitzen Chem. (Singapore) PTE, Ltd. v. Carib

    Petroleum, 749 F. App’x 765, 771 (11th Cir. 2018) (citation omitted). Plaintiffs have not alleged

    the last two of these requirements and thus have failed to set forth allegations that, if proven true,

    would support a finding that Pernod USA is the alter ego of Defendant Pernod.

           In addition, assuming arguendo that the Plaintiffs are able to satisfy the general jurisdiction

    requirements of the Florida Long-Arm statute, general jurisdiction over Defendant Pernod still

    would not be established under the facts of this case. The Eleventh Circuit has made clear, “[t]he

    reach of [section 48.193(2)] extends to the limits on personal jurisdiction imposed by the Due

    Process Clause of the Fourteenth Amendment.” Carmouche, 789 F.3d at 1204 (citing Fraser v.

    Smith, 594 F.3d 842, 846 (11th Cir. 2010)). Thus, to determine whether general jurisdiction exists

    over a defendant under section 48.193(2), a court “need only determine whether the district

    court’s exercise of jurisdiction over [the defendant] would exceed constitutional bounds.” Id. “[A]

    court may assert general jurisdiction over foreign (sister-state or foreign-country) corporations,”

    without offending due process “when their affiliations with the State are so ‘continuous and

    systematic’ as to render them essentially at home in the forum State.” Carmouche, 789 F.3d at

    1204 (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (quoting

    Int’l. Shoe Co., 326 U.S. at 317)). “[O]nly a limited set of affiliations with a forum will render a

    defendant amenable to all-purpose jurisdiction there.” Daimler AG v. Bauman, 571 U.S. 117, 137

    (2014). A corporation’s place of incorporation and its principal place of business are “paradigm

                                                     11
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page12
                                                                           12of
                                                                              of27
                                                                                 27



    all-purpose forums.” Id. But, “a corporation’s operations in a forum other than its formal place of

    incorporation or principal place of business” will be “so substantial and of such a nature as to

    render the corporation at home in that State” only in “exceptional” cases. Id. at 139 n.19.6

            In Daimler, the Supreme Court, examined the plaintiffs’ attempt to establish general

    jurisdiction over a foreign corporate defendant based upon the agency theory that its subsidiary

    had sufficient contacts with California for jurisdiction to attach. 7 In particular, the Court held that

    California courts could not exercise general personal jurisdiction over a German company with a

    wholly-owned subsidiary that did business in California. Daimler, 571 U.S. 117. The Court

    explained that California courts could not exercise general personal jurisdiction over the parent

    company even if the subsidiary’s contacts with California were “imputable” to the parent. Id. at

    136. The Court reached this conclusion even though the company’s subsidiary was the largest

    supplier of luxury vehicles to the California market and accounted for 2.4% of the parent’s

    worldwide sales. Id. at 123. Notably, neither the defendant foreign corporation nor its subsidiary

    were incorporated in California, nor had their principal place of business there. Id. at 139.



    6
      The only “exceptional” case the Supreme Court has identified in which a court exercised general personal
    jurisdiction over a foreign corporation without offending due process is Perkins v. Benguet Consol. Min.
    Co., 342 U.S. 437 (1952). In Perkins, a Philippines mining company ceased its mining operations during
    the Japanese occupation of the Philippines in World War II. 342 U.S. at 448. The president of the company
    moved to Ohio, where he kept an office and oversaw the work of the company. Id. The Supreme Court
    held that Ohio courts could exercise general jurisdiction over the company without offending due process.
    Id. In so doing, the Court explained that in Perkins, “Ohio was the corporation’s principal, if temporary,
    place of business,” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 779 n.11 (1984), and that “[g]iven the
    wartime circumstances, Ohio could be considered a surrogate for the place of incorporation or head office,”
    Daimler, 571 U.S. at 130 n.8 (internal quotation marks and citation omitted).
    7
      The Court recognizes that Plaintiffs have advanced an alter-ego theory, rather than an agency theory.
    However, under Florida law, an agency relationship is predicated on the parent’s control of the subsidiary:
    “[T]he parent corporation, to be liable for its subsidiary’s acts under the . . . agency theory, must exercise
    control to the extent the subsidiary manifests no separate corporate interests of its own and functions solely
    to achieve the purposes of the dominant corporation.” In re Chinese-Manufactured Drywall Products
    Liability Litigation (Drywall II), 753 F.3d 521, 529 (5th Cir. 2014) (citing Enic, PLC v. F.F.S. & Co., Inc., 870
    So.2d 888, 891 (Fla. Dist. Ct. App. 2004)). This control-focused inquiry overlaps with the alter-ego test
    adopted by most circuits. Id. (citing Daimler, 571 U.S. at 134−35) (noting that several Courts of Appeals
    impute jurisdictional contacts “when the former is so dominated by the latter as to be its alter ego.”).




                                                           12
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page13
                                                                           13of
                                                                              of27
                                                                                 27



               Thus, a foreign corporation cannot be subject to general jurisdiction in a forum unless the

    corporation’s activities in the forum closely approximate the activities that ordinarily characterize

    a corporation’s place of incorporation or principal place of business. Accordingly, even if Plaintiff

    had sufficiently alleged the Pernod USA was the alter ego of Defendant Pernod for purposes of

    satisfying Florida’s long-arm requirement of “substantial and not isolated activity” in the state,

    Pernod’s connections with Florida are not “so ‘continuous and systematic’ as to render [it]

    essentially at home” here. Goodyear, 564 U.S. at 919 (quoting Int’l Shoe Co., 326 U.S. at 317);

    Daimler, 571 U.S. at 139 n.19. As such, Plaintiffs are unable to establish general jurisdiction over

    Pernod.

                       2.       Specific Jurisdiction

               The Court next examines whether Plaintiffs have sufficiently alleged specific jurisdiction

    based on Defendant’s actions within Florida that relate to the Plaintiffs’ cause of action.8 Section

    (1)(a) of Florida’s long-arm statute lists those acts that will subject a defendant to specific personal

    jurisdiction—that is, jurisdiction over suits that arise out of or relate to a defendant’s contacts. Fla.

    Stat. § 48.193(1)(a).9 In addition, the statute expressly provides a defendant’s contacts may be




    8
     The First Amended Complaint is silent as to what type of jurisdiction Plaintiffs seek to establish. However,
    as correctly noted by Defendant, in response to the Motion to Dismiss, Plaintiffs seemingly argue that the
    Defendant is subject to the Court’s general jurisdiction but do not cite the relevant Florida long-arm statute
    provisions. As such, and out of an abundance of caution, the Court also evaluates whether the Complaint
    establishes specific jurisdiction over the Defendant.
    9
        Fla. Stat. § 48.193 provides, in relevant part:

    (1)(a) A person, whether or not a citizen or resident of this state, who personally or through an agent does
    any of the acts enumerated in this subsection thereby submits himself or herself and, if he or she is a natural
    person, his or her personal representative to the jurisdiction of the courts of this state for any cause of action
    arising from any of the following acts:

                   1. Operating, conducting, engaging in, or carrying on a business or business venture in this
                   state or having an office or agency in this state.

                   2. Committing a tortious act within this state.




                                                           13
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page14
                                                                           14of
                                                                              of27
                                                                                 27



    based not only on the defendant’s personal activities, but also on the actions of the defendant’s

    agents. See id.

           To the extent that Plaintiffs propose Defendant is subject to specific personal jurisdiction,

    the Complaint fails to adequately allege facts to establish such jurisdiction. As previously stated,

    in the Complaint, Plaintiffs do not specify which of the Florida long-arm sections, if any, they rely

    upon to establish specific jurisdiction over the Defendant. Thus, the Court is unable to assess

    whether any of the subsections are applicable to Pernod.

           It should be noted that subsection 48.193 (1)(a)(1), of the Florida long-arm statute

    provides that specific jurisdiction may apply to a defendant who is “operating, conducting,

    engaging in, or carrying on a business venture in this state or having an office or agency in this

    state,” if the cause of action arises from those acts. But, again, Plaintiffs do not contend that

    Defendant Pernod itself engages in activities within the State of Florida to establish specific

    jurisdiction over that entity. Rather, Plaintiffs contend that jurisdiction can be established through

    its wholly-owned subsidiary, Pernod USA.           Therefore, the Court must determine whether

    Defendant Pernod, through its alleged agent, Pernod USA, was “operating, conducting, engaging

    in, or carrying on a business venture” in Florida, and whether the business venture had a

    substantial connection to the cause of action in this case.




               3. Owning, using, possessing, or holding a mortgage or other lien on any real property within
               this state
                    ...
               6. Causing injury to persons or property within this state arising out of an act or omission by
               the defendant outside this state, if, at or about the time of the injury, either:

                   a. The defendant was engaged in solicitation or service activities within this state; or
                   b. Products, materials, or things processed, serviced, or manufactured by the defendant
                      anywhere were used or consumed within this state in the ordinary course of commerce,
                      trade, or use.

               7. Breaching a contract in this state by failing to perform acts required by the contract to be
               performed in this state.


                                                       14
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page15
                                                                           15of
                                                                              of27
                                                                                 27



            The same allegations that Plaintiffs advance regarding the exercise of general jurisdiction

    based upon Plaintiffs’ alter-ego theory should arguably support any contention that Defendant

    Pernod was “operating, conducting, engaging in, or carrying on a business venture” through

    Pernod USA, and that those activities give rise to Plaintiffs’ cause of action. However, Plaintiffs

    merely advance the conclusory assertion of alter ego, while giving only a general description of

    what business Pernod USA conducts. [DE 22 at 2−3]. Although Plaintiffs provide a few details

    regarding the parent-subsidiary relationship between Defendant Pernod and Pernod USA, that is

    the extent of Plaintiffs’ allegations describing their relationship and, more specifically, Defendant’s

    potential acts within Florida. Since Plaintiffs have failed to allege sufficient facts to support this

    argument or even include allegations invoking specific jurisdiction in the Complaint, jurisdiction

    cannot be established on this basis.

            Further, specific jurisdiction may be exercised over a foreign defendant in Florida where

    a claim arises from a defendant’s commission of “a tortious act within [the] state.” Fla. Stat.

    § 48.193(1)(a)(2). And, “[i]ntentional torts . . . may support the exercise of personal jurisdiction

    over the nonresident defendant who has no other contacts with the forum.” Licciardello v.

    Lovelady, 544 F.3d 1280, 1285 (11th Cir. 2008) (citing Calder v. Jones, 465 U.S. 783, 790 (1984)).

    Nonetheless, Plaintiffs have failed to allege that Defendant, or its agent, committed a tortious act

    in Florida by selling or distributing the Havana Club, or to cite to the applicable Florida long arm

    statute. Thus, Plaintiffs have not adequately alleged that Defendant committed an intentional tort

    to establish jurisdiction.

            Moreover, even if the specific jurisdiction long arm statute were satisfied, as with general

    jurisdiction, “the due process clause of the United States Constitution protects an individual’s

    liberty interest in not being subject to the binding judgments of a forum with which he has

    established no meaningful ‘contacts, ties, or relations.’” Licciardello, 544 F.3d at 1284 (quoting

    Int’l Shoe Co., 326 U.S. at 319). To determine whether the exercise of specific jurisdiction affords

    due process, the Eleventh Circuit applies a three-part test. Louis Vuitton Malletier, S.A. v.

                                                      15
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page16
                                                                           16of
                                                                              of27
                                                                                 27



    Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013). First, courts consider whether plaintiffs have

    established that their claims “arise out of or relate to” at least one of the defendant’s contacts with

    the forum. Id. (internal quotation marks omitted). Second, courts determine whether plaintiffs

    have demonstrated that defendant “purposefully availed” itself of the privilege of conducting

    activities within the forum state. Id. (internal quotation marks omitted). If the plaintiffs carry their

    burden of establishing the first two prongs, a court next considers whether the defendant has

    “ma[de] a compelling case that the exercise of jurisdiction would violate traditional notions of fair

    play and substantial justice.” Id. (internal quotation marks omitted).

            Plaintiffs have failed to address any of these issues in response to the Motion to Dismiss,

    and the Complaint fails to provide allegations for the Court to assess whether specific jurisdiction

    requirements could be met in this case. As such, the Court concludes that Plaintiffs have failed

    to establish that Defendant Pernod is subject to specific jurisdiction in this case. The Court,

    however, grants Plaintiffs leave to file a Second Amended Complaint to advance allegations to

    establish specific jurisdiction, if appropriate.

            B.      Subject Matter Jurisdiction

            Defendant contends that the Court lacks subject matter jurisdiction over this matter

    because Plaintiffs lack standing. Specifically, Defendant contends that Plaintiffs’ injuries were not

    the result of Defendant’s actions and that Plaintiffs cannot establish causation.

            This argument fails, however, because Defendant misapprehends the nature of Plaintiffs’

    cause of action.     The injury for which Plaintiffs seek to be compensated is not the Cuban

    Government’s confiscation of Cueto’s property in Cuba, but rather the proceeds obtained by a

    third party, in this case Pernod, who allegedly intentionally and knowingly trafficked in that

    confiscated property. Thus, Defendant’s contention that it was not complicit in the 1963 taking by

    the Cuban Government or has not been empowered to return the property [DE 30 at 24] is not

    relevant.



                                                       16
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page17
                                                                           17of
                                                                              of27
                                                                                 27



           The Act provides a cause of action for U.S. nationals against those entities who knowingly

    traffic in confiscated property. In other words, an entity or person need not be complicit in the

    taking of the property at issue to be found liable for money damages under the Act. See Glen v.

    Club Mediterranee, S.A. 450 F.2d 1251, 1256 (11th Cir. 2006) (stating purpose of Act is to provide

    a statutory remedy to U.S. nationals who were the victims of the confiscation and to deny

    traffickers any profits from economically exploiting those wrongful seizures.). Defendant asserts

    that Pernod’s commercial activities with Corporación Cuba Ron S.A. are not the cause of

    Plaintiffs’ injury given that the commercial activity occurred with a different product and brand

    name nearly thirty years after the alleged illegal taking. [DE 30 at 25]. This argument is unavailing

    because Plaintiffs’ sole cause of action is not based on whether Defendant participated in the

    illegal taking but whether they knowingly and intentionally trafficked in the confiscated property in

    which Plaintiffs hold an interest. Additionally, Plaintiffs allege that Cueto’s intellectual property

    was taken, so Defendant’s assertion that the product is different after thirty years—even if true—

    is not sufficient to defeat these allegations.

           This issue was addressed in Havana Docks Corp. v. Norwegian Cruise Line Holdings,

    LTD., No. 19-cv-23591 (S.D. Fla.), where the court granted a motion for reconsideration of its

    earlier dismissal of a Helms-Burton Act action. See Havana Docks Corp. v. Norwegian Cruise

    Line Holdings, LTD., No. 19-cv-23591, ECF No. 53 (S.D. Fla. April 15, 2020). The Court explained

    that the liability of the defendant under the Act was based upon Congress’ determination that

    trafficking in confiscated property by foreign investors undermines the foreign policy of the United

    States to protect claims of United States nationals who had property wrongfully confiscated by

    the Cuban Government. Id. at 21. The Court noted that in enacting the Act, Congress intended

    to create a chilling effect that would discourage third-country nationals from seeking to profit from

    illegally confiscated property. Id. Thus, while the Court did not expressly examine whether the

    defendant’s activities in that case had caused actual injury to the plaintiff, implicit in the Court’s

    ruling was the determination that the defendant could be liable to the plaintiff under the statute for

                                                     17
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page18
                                                                           18of
                                                                              of27
                                                                                 27



    trafficking in the confiscated property, even if the defendant was not involved in the initial taking.

    Notably, the Court stated that the issue of the amount of compensation that the plaintiff was

    entitled to recover (the injury amount) was entirely distinct from the issue of the trafficking that

    created liability under the Act. See Havana Docks, Case No. 19-cv-23591, ECF No. 53 at 26.

    Ultimately, the Court vacated its order granting the defendant’s motion to dismiss. Like the plaintiff

    in Havana Docks, Plaintiffs’ standing here is predicated on their claim that they hold an interest in

    the confiscated property that was the subject of dealings between Defendant and the Cuban

    Government.

            Defendant also asserts that there are no allegations in the Complaint that Pernod trades

    in Conac Cueto products, benefits from Conac Cueto’s intellectual property or that the Cueto

    family has any rights in the rum products Pernod produces in Cuba [DE 30 at 24, 25]. The

    Complaint does allege that the intellectual property of Conac Cueto was used in the production

    and sale of Havana Club brand and line of products. 10 The Complaint also alleges that Defendant

    owns rights in the brand Havana Club [DE 22 at 2] and further alleges that beginning in 1993,

    Defendant “commenced conducted, promoted and distributed its Havana Club brand and line of

    products worldwide using the Subject Property by using the assets and intellectual property of the

    Subject Property” and “participated and profited from the communist Cuban Government’s

    possession of the Subject Property.” [DE 22 at 6]. Therefore, Plaintiffs allege that Defendant

    used Cueto property in its product distribution. These allegations are sufficient to establish

    Plaintiffs’ standing as an injured party due to, as discussed below, the Defendant’s trafficking

    actions.




    10
      Defendant states that Plaintiffs allege that the intellectual property of Cueto was used in the production
    and sale of Havana Club rum [DE 30 at 25], but the Complaint alleges that intellectual property of the
    subject property was used in the distribution of the Havana Club brand and line of products worldwide. [DE
    22 at 6]. Thus, the Complaint does not limit the use of intellectual property to the Havana Club rum products.

                                                         18
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page19
                                                                           19of
                                                                              of27
                                                                                 27



           C.      Failure to State a Claim Under the Act

           Defendant contends that Plaintiffs have not alleged plausible allegations that Pernod

    transacts in property expropriated from the Cueto Family and have not sufficiently alleged that

    the Defendant knowingly and intentionally trafficked in the confiscated property at issue [DE 30

    at 26−31]. Under the Act, “a person ‘traffics’ in confiscated property if that person knowingly and

    intentionally . . . engages in a commercial activity using or otherwise benefiting from confiscated

    property.” 22 U.S.C. § 6023(13). In the Complaint, Plaintiffs allege that Pernod “knowingly and

    intentionally commenced, conducted, promoted and distributed its Havana Club brand and line of

    products worldwide using the Subject Property by using the assets and intellectual property of the

    Subject Property without authorization of Plaintiffs” and “knowingly and intentionally participated

    in and profited from the communist Cuban Government’s possession of the Subject Property

    without the authorization of Plaintiff.” [DE 22 at 6]. Plaintiffs further allege that Defendant

    knowingly and intentionally engaged in conduct with regard to the subject property that meets the

    definition of trafficking under the Act.   [DE 22 at 7].     Additionally, Plaintiffs cite to Cuban

    newspapers that reported on the Cuban Government’s confiscation of various areas of private

    property, including rum and alcohol companies, and argue that those articles were sufficient to

    alert Pernod that the subject property had been confiscated when Defendant started to do

    business with the Cuban Government. [DE 22 at 7]. Finally, Plaintiffs contend that the markings

    on the seized property, including barrels and other materials, gave or should have given

    Defendant reason to know that the property was owned by Cuban citizens. [DE 22 at 7].

           These allegations distinguish the case at bar from Gonzalez v. Amazon.com, Inc., 2020

    WL 1169125 (S.D. Fla. March 10, 2020), which Defendant cites in its Motion to Dismiss. In

    Gonzalez, the Court granted the defendant’s motion to dismiss finding that the plaintiff failed,

    among other things, to sufficiently allege that the defendant knowingly and intentionally trafficked

    in confiscated property. Id. at *2. Specifically, the Court concluded that the complaint only offered

    conclusory allegations about the defendant’s actions and failed to put forth allegations that would

                                                     19
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page20
                                                                           20of
                                                                              of27
                                                                                 27



    demonstrate the defendant’s knowledge that it was trafficking in confiscated property. Id. See

    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007) (conclusory allegations cannot survive

    a motion to dismiss); see also Ruiz v. Experian Information Solutions, Inc., 2017 WL 1378242, at

    *2 (S.D. Fla. Apr. 14, 2017) (conclusory allegation of knowledge is not sufficient to satisfy the

    scienter requirement).

            Here, the Complaint alleges that Defendant knowingly and intentionally conducted

    business—i.e. trafficked with the Cuban government—related to the Havana Club brand even

    though Defendant knew or should have known, because of the publication in Cuban newspapers

    and the markings on the materials, that the Cuban government had wrongfully confiscated such

    property from Cuban citizens. Plaintiffs, therefore, have alleged the requisite scienter sufficient

    to survive the Motion to Dismiss. To the extent that Defendant contests the veracity of those

    allegations, such determinations are “inappropriate in deciding a motion to dismiss,” Garcia-

    Bengochea v. Carnival Corp., 407 F. Supp. 3d 1281, 1284 (S.D. Fla. 2019) (citing Twin City Fire

    Ins. Co. v. Hartman, Simons & Wood, LLP, 609 F. App’x 972, 977 (11th Cir. 2015)), and

    Defendant’s motion is denied on this ground.

            Defendant also argues Plaintiffs have not pled ownership of a claim to property

    confiscated by the Government of Cuba. Instead, Plaintiffs have alleged that they have inherited

    100% of the Cuban business entity, and the entity cannot bring a claim under the Act because

    the entity is not a U.S. national. [DE 30 at 29−30]. Defendant contends, “[w]hile the Cuban

    corporation Conac Cueto certainly may be said to possess a claim against the government of

    Cuba for its expropriated Cuban assets, it may not assert it under Title III” because the entity was

    organized under the laws of Cuba and therefore does not qualify as a corporate “national of the

    United States.” [DE 30 at 30]. That is, the “claim is not owned by a U.S. national, and Title III

    explicitly limits the availability of its civil remedy to the claims of U.S. nationals.” Id.

            The Defendant fails to cite any case law to support its proposition but instead relies on the

    pre-enactment testimony of a member of the House of Representatives, and argues that a United

                                                        20
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page21
                                                                           21of
                                                                              of27
                                                                                 27



    States citizen must already own the claim to the confiscated property on March 12, 1996, when

    the Act was passed. Thus, Defendant contends that in order for Plaintiffs to hold an actionable

    claim, Cueto would have had to set up a U.S. subsidiary or affiliated entity in the United States

    and have transferred the claim to that entity. [DE 30 at 30].

           Similar arguments were rejected by the Court in Garcia-Bengochea where the Court

    described the defendant’s argument for dismissal as follows:

           Carnival argues that even if Plaintiff did acquire ownership of Parreno’s certified
           claim, Plaintiff still does not own a “direct interest” in the confiscated property
           because “the claim concerns stock in [La Maritima], which in turn owned the
           docks.” In Carnival’s view, this requires dismissal because, “[a]s a matter of
           corporate law, Plaintiff does not own a claim to the docks themselves.” And
           because La Maritima “is not a United States national capable of bringing a Helms-
           Burton claim,” Carnival says Plaintiff cannot save his case by attempting to bring
           the action on behalf of the company.

    407 F. Supp. 3d at 1285 (internal citations omitted).         The Court concluded that such an

    interpretation would undermine Congress’ goal of deterring trafficking and yield an untenable

    result: any corporation that was nationalized by the Cuban Government once it was confiscated

    (as Plaintiffs allege occurred in this case) would not qualify as a U.S. national capable of bringing

    a Helms-Burton claim, nor would any person who held an interest in that Cuban entity qualify. If

    true, virtually no one could bring an action under the Act. Id. at 1290.

           The Court agrees with the rationale advanced in Garcia-Bengochea and concludes that

    Plaintiffs’ allegation that they have—albeit through an alleged inheritance—a claim to property

    once owned by a corporation confiscated by the Cuban Government is sufficient to survive a

    motion to dismiss. Moreover, whether Plaintiffs actually own the Cueto property as asserted in

    the Complaint involves factual determinations that go beyond the four corners of the current

    pleading. Specifically, the Court notes that although the Court found the plaintiff’s allegations

    regarding its claim in Garcia-Bengochea sufficient to survive a motion to dismiss, the Court

    subsequently entered judgment for the defendant on the amended pleadings, finding that in order

    to advance a viable claim under the Act, a United States citizen must already own the claim to


                                                     21
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page22
                                                                           22of
                                                                              of27
                                                                                 27



    the confiscated property on March 12, 1996, when the Act was passed. See Garcia-Bengochea

    v. Carnival Corp., No.19-cv-21725, ECF No. 120 (S.D. Fla. July 9, 2020). There, undisputed

    exhibits attached to the defendant’s amended pleadings showed the plaintiff inherited his claim

    under a will executed in January 2000. Therefore, while the Court finds Plaintiffs have sufficiently

    pled an interest in the subject property at this stage of the proceedings, factual questions remain

    regarding Plaintiffs’ actual interest in the property, and when and how they acquired it.11

            D.      Service of Process

            Defendant finally argues that Plaintiffs failed to properly serve Pernod with this action.

    Rule 12(b)(5) permits a court to dismiss a case for insufficient service of process. Fed. R. Civ. P.

    12(b)(5). Initially, a defendant has the burden of challenging the sufficiency of service and “must

    describe with specificity how the service of process failed to meet the procedural requirements of

    Fed. R. Civ. P. 4.” Hollander v. Wolf, No. 09-cv-80587, 2009 WL 3336012, at *3 (S.D. Fla. Oct.

    14, 2009); accord Developers Surety and Indemnity Co. v. Italian Cast Stone, Inc., No. 8:16-cv-

    3491T-24-TGW, 2017 WL 3113469, at *2 (M.D. Fla. May 5, 2017). Once a defendant meets its

    burden, the burden shifts to the plaintiff to prove a prima facie case of proper service of process.




    11
       The Complaint alleges that Plaintiffs’ interest accrued when the founder of Cueto passed away on
    December 9, 1979, [DE 22 at para. 27]. But should Plaintiffs file a Second Amended Complaint and this
    action proceed, Plaintiffs face the burden of proving whether the interest indeed belongs to Plaintiffs and
    was transferred or vested prior to the March 12, 1996 cutoff specified in the Act. Section 6082(a)(4)(B)
    provides:

            In the case of property confiscated before March 12, 1996, a United States national may
            not bring an action under this section on a claim to the confiscated property unless such
            national acquires ownership of the claim before March 12, 1996.

    22 U.S.C. § 6082(a)(4)(B). It should be noted that Plaintiffs appear to anticipate this issue in a footnote in
    the Amended Complaint:

            [N]o lawyer within the Cuban government would allow Mr. Cueto to draft a will leaving his
            stolen property to his wife or children as such lawyers were agents of the State and under
            orders that such theft was lawful as part of Castro’s attempt to institute a communist regime
            in the former capitalist regime of Cuba.

    [DE 22 at 5 n.1].

                                                         22
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page23
                                                                           23of
                                                                              of27
                                                                                 27



    Id. The plaintiff makes a prima facie showing of proper service by presenting a signed return of

    service.   Martinez v. Deutsche Bank Nat’l Trust Co., No. 5:11-cv-580-Oc-10TBS, 2012 WL

    162360, at *2 (M.D. Fla. Jan. 19, 2012). If the plaintiff can establish that service was proper, the

    burden shifts back to the defendant to “bring strong and convincing evidence of insufficient

    process.” Developers, 2017 WL 3113469 at *2 (citation omitted). “The Court may look to

    affidavits, depositions, and oral testimony to resolve disputed questions on fact.” Hollander, 2009

    WL 3336012, at *3 (citations omitted).

           Defendant contends that Plaintiffs failed to properly serve Pernod in France in compliance

    with Fed. R. Civ. P. 4(h)(2), which requires that the procedures in 4(f) be followed. Specifically,

    Defendant asserts that although, pursuant to 4(f)(1), Plaintiffs are authorized to serve the

    Defendant by any internationally agreed means of service that is reasonably calculated to give

    notice, Plaintiffs failed to adhere to Article 654 of the French Nouveau Code de Procédure Civile

    (Code of Civil Procedure) in effecting that service. [DE 30 at 32]. Defendant argues that Article

    654 requires that service of process on a corporate entity meet the requirement that process be

    personal when the process is delivered to its legal representative, to the latter’s proxy or to any

    person empowered for this purpose. Id. In support of its contention, Pernod has submitted the

    Declaration of Antoine Brocas, the Group Corporate Affairs Director and Secretary of the Board

    at Pernod Ricard, S.A. [DE 30-1]. In the Declaration, Brocas states that on February 25, 2020,

    a hussier de justice came to Pernod’s office in Paris and delivered a non-delivery notice by leaving

    it with the attendant at the welcome desk. Mr. Brocas states that the employee who was handed

    the notice is not a legal representative of Pernod, nor is that individual authorized to accept service

    of process for Pernod. [DE 30-1 at para. 7].

           Plaintiffs have not submitted an affidavit to directly contradict the statements made in the

    Declaration, but instead point to a previously filed motion where Plaintiffs requested that the Court

    deem service had been made on the Defendant. [DE 11]. Although that motion was denied

    without prejudice because Plaintiffs failed to serve the motion on Defendant, attached to the

                                                      23
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page24
                                                                           24of
                                                                              of27
                                                                                 27



    motion is a communication from the process server in France which states that service had been

    made properly under French law pursuant to Article 656. [DE 11-7 at 1]. In addition, Plaintiffs

    submitted a translation of a document that states that the hussier de justice confirmed the address

    and that service was attempted but was impossible because there was no one at the address

    capable of or agreeing to accept the Complaint. [DE 11-6 at 1]. The statement then cites Article

    656 of the Code and has the name and seal of an Associate Bailiff. [DE 11-6 at 1]. Plaintiffs

    assert that Article 656 provides, inter alia, that if no one may or is willing to receive process at the

    address, then after inquiry to confirm the address, the bailiff may deposit a copy of the process at

    city hall or deliver a non-delivery notice to the address of the residence. The corporation then has

    three months in which to collect the process. [DE 33 at 11]. Plaintiffs contend that this was the

    procedure that was followed.

            Defendant replied, reiterating that Article 654 applies and that Plaintiffs failed to comply

    with this specific provision [DE 34 at 14]. Defendant further contends that although Plaintiffs argue

    compliance with Article 656, they fail to provide any support for the notion that the individual who

    could potentially accept service of process was absent and that service was refused (Defendant

    questions how service could have been attempted on an unnamed individual when the service of

    process was addressed solely to S.A. Pernod Ricard).

            The Court finds that service was perfected under these facts. As Plaintiffs met their prima

    facie case by filing a return of service, Defendant has failed to demonstrate how Plaintiffs failed

    to comply with the dictates of Rule 4. Defendant concedes that in France, service can be made

    via the French Central Authority or by a hussier de justice as provided by the French Code of Civil

    Procedure.    [DE 30 at 32].12      Although Defendant points to and relies exclusively on the



    12
      Defendant states that Plaintiffs sought to have the Court declare the validity of service of process and
    that the Court deemed Pernod served before Pernod had an opportunity to respond [DE 30 at 32].
    However, the docket reflects that Plaintiffs’ Corrected Motion to Deem Defendant Served [DE 11], was
    denied with leave to renew based on the failure to properly serve the Defendant with the motion. [DE 13].
    Plaintiffs did not renew the motion, and Defendant instead filed its original Motion to Dismiss.

                                                       24
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page25
                                                                           25of
                                                                              of27
                                                                                 27



    requirements of one Article in the Code of Civil Procedure, Defendant does not dispute Plaintiffs’

    contention that another Article under the Code is equally applicable to this case. Nor does

    Defendant dispute that if Plaintiffs’ allegations regarding service are true, i.e., that no one would

    accept service at the Defendant’s address, service was perfected by the hussier de justice.

    Instead, Defendant questions whether service at the corporation’s address was actually

    attempted, notwithstanding Plaintiffs’ documentation to the contrary. Thus, Defendant has not

    shown “strong and convincing evidence” of insufficient process, and Defendant’s Motion to

    Dismiss on this basis is denied.

           E.      Discovery

           Plaintiffs have requested that instead of granting the Motion to Dismiss, the Court grant

    Plaintiffs leave to conduct brief jurisdictional discovery. [DE 33 at 1-2]. Defendant argues that

    Plaintiffs are not entitled to discovery because there are no facts that could be discovered that

    would ever establish that this Court has jurisdiction over Pernod for this claim, or ostensibly any

    claim under the Act.

           “[F]ederal courts have the power to order, at their discretion, the discovery of facts

    necessary to ascertain their competency to entertain the merits.” Eaton v. Dorchester Dev., Inc.,

    692 F.2d 727, 729 (11th Cir. 1982). “[J]urisdictional discovery is favored where there is a genuine

    dispute concerning jurisdictional facts necessary to decide the question of personal jurisdiction; it

    is not an unconditional right that permits a plaintiff to seek facts that would ultimately not support

    a showing of personal jurisdiction.” In re Takata, 396 F. Supp. 3d 1101, 1156 (S.D. Fla. 2019)

    (citing Bernardele v. Bonorino, 608 F. Supp. 2d 1313, 1321 (S.D. Fla. 2009)).

           However, courts have denied requests for jurisdictional discovery where the plaintiff has

    merely requested to conduct discovery in an incidental fashion and where the plaintiff fails to

    sufficiently explain what facts or even what type of facts they wish to discover if given the

    opportunity. See Hinkle v. Cirrus Design Corp., 775 F. App’x 545, 550 (11th Cir. 2019) (citing

    United Techs. Corp. v Mazer, 556 F.3d 1260, 1280–81 (11th Cir. 2009)) (“We have upheld a . . .

                                                     25
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page26
                                                                           26of
                                                                              of27
                                                                                 27



    decision to deny ‘requests’ for jurisdictional discovery when a party ‘buried such requests in its

    briefs,’ instead of presenting them in a motion.”). Such is the case here. Plaintiffs request

    jurisdictional discovery as an alternative to granting Defendant’s Motion to Dismiss but do not

    sufficiently explain the type of discovery they seek to conduct or the facts that they hope to

    discover that would be sufficient to establish personal jurisdiction over Defendant in this case.

    However, while the Court finds that Plaintiffs’ current request to conduct jurisdictional discovery

    falls short of providing sufficient detail for the Court to grant the request, the Court is unwilling to

    state, at this point, that there is no discovery that Plaintiffs could obtain that would support a claim

    for jurisdiction over Pernod.

            Accordingly, the Court denies Plaintiffs’ request to conduct jurisdictional discovery without

    prejudice to renew their request. If renewed, the request should specify with particularity what is

    sought; the motion shall describe the information that Plaintiffs anticipate obtaining through that

    discovery that would establish that this Court has personal jurisdiction over Defendant Pernod. If

    Plaintiffs choose to renew their request for jurisdictional discovery subject to these requirements,

    that request must be made within fourteen (14) days of the date of this Order.

    VI.     CONCLUSION

            For the reasons set forth above, it is ORDERED AND ADJUDGED that Defendant’s

    Motion to Dismiss [DE 30] is GRANTED, in part, and DENIED, in part. To the extent that

    Defendant’s Motion seeks dismissal pursuant to Fed. R. Civ. P. 12(b)(2), lack of personal

    jurisdiction, the Motion is granted. To the extent that Defendant seeks dismissal based on lack

    of subject matter jurisdiction, improper service, failure to state a claim and any other grounds, the

    Motion is denied. Plaintiffs may file a Second Amended Complaint within fourteen (14) days of

    this Order.




                                                      26
Case
Case1:20-cv-23287-DPG
     1:20-cv-20157-KMW Document
                        Document24-1
                                 55 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket08/17/2020
                                                           08/31/2020 Page
                                                                      Page27
                                                                           27of
                                                                              of27
                                                                                 27



         DONE and ORDERED in Chambers in Miami, Florida, this 17th day of August, 2020.




                                             27
